                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

JUSTIN GARDNER,

                      Petitioner,                                   8:18CV241

       vs.
                                                               MEMORANDUM
                                                                AND ORDER
STATE OF NEBRASKA,

                      Respondent.

      This matter is before the court on preliminary review of Petitioner Justin
Gardner’s Petition for Writ of Habeas Corpus (filing no. 1) brought pursuant to 28
U.S.C. § 2254. The purpose of this review is to determine whether Petitioner’s
claims, when liberally construed, are potentially cognizable in federal court.
Condensed and summarized for clarity, Petitioner’s claims are:

       Claim One:            Petitioner was subjected to double jeopardy in violation
                             of the Fifth Amendment.1

       Claim Two:            Petitioner was falsely imprisoned in violation of his due
                             process rights under the Fourteenth Amendment when he
                             was not released from state custody after a state district
                             court judge signed two jail release orders.




       1
         To the extent Petitioner asserts claims of “res judicata” and malicious prosecution, the
court concludes such claims are duplicative of his double jeopardy claim set forth in Claim One.
Moreover, a state-law tort claim for malicious prosecution is not cognizable in a federal habeas
proceeding. Watson v. Atkinson, No. 2:10-CV-02124-RTD, 2011 WL 1121059, at *7–8 (W.D.
Ark. Feb. 23, 2011), report and recommendation adopted, No. CIV. 10-2124, 2011 WL 1060031
(W.D. Ark. Mar. 23, 2011) (allegation of malicious prosecution is not cognizable in a habeas
proceeding under 28 U.S.C.A. § 2254(d)).
      The court determines that Petitioner’s claims, when liberally construed, are
potentially cognizable in federal court. However, the court cautions Petitioner that
no determination has been made regarding the merits of these claims or any
defenses to them or whether there are procedural bars that will prevent Petitioner
from obtaining the relief sought.

      IT IS THEREFORE ORDERED that:

      1.     Upon initial review of the habeas corpus petition (filing no. 1), the
court preliminarily determines that Petitioner’s claims, as they are set forth in this
Memorandum and Order, are potentially cognizable in federal court.

       2.    By December 17, 2018, Respondent must file a motion for summary
judgment or state court records in support of an answer. The clerk of the court is
directed to set a pro se case management deadline in this case using the following
text: December 17, 2018: deadline for Respondent to file state court records in
support of answer or motion for summary judgment.

      3.    If Respondent elects to file a motion for summary judgment, the
following procedures must be followed by Respondent and Petitioner:

             A.    The motion for summary judgment must be accompanied by a
                   separate brief, submitted at the time the motion is filed.

             B.    The motion for summary judgment must be supported by any
                   state court records that are necessary to support the motion.
                   Those records must be contained in a separate filing entitled:
                   “Designation of State Court Records in Support of Motion for
                   Summary Judgment.”

             C.    Copies of the motion for summary judgment, the designation,
                   including state court records, and Respondent’s brief must be

                                          2
     served on Petitioner except that Respondent is only required to
     provide Petitioner with a copy of the specific pages of the
     record that are cited in Respondent’s motion and brief. In the
     event that the designation of state court records is deemed
     insufficient by Petitioner or Petitioner needs additional records
     from the designation, Petitioner may file a motion with the
     court requesting additional documents. Such motion must set
     forth the documents requested and the reasons the documents
     are relevant to the cognizable claims.

D.   No later than 30 days following the filing of the motion for
     summary judgment, Petitioner must file and serve a brief in
     opposition to the motion for summary judgment. Petitioner may
     not submit other documents unless directed to do so by the
     court.

E.   No later than 30 days after Petitioner’s brief is filed,
     Respondent must file and serve a reply brief. In the event that
     Respondent elects not to file a reply brief, he should inform the
     court by filing a notice stating that he will not file a reply brief
     and that the motion is therefore fully submitted for decision.

F.   If the motion for summary judgment is denied, Respondent
     must file an answer, a designation and a brief that complies
     with terms of this order. (See the following paragraph.) The
     documents must be filed no later than 30 days after the denial
     of the motion for summary judgment. Respondent is warned
     that failure to file an answer, a designation and a brief in a
     timely fashion may result in the imposition of sanctions,
     including Petitioner’s release.




                            3
       4.   If Respondent elects to file an answer, the following procedures must
be followed by Respondent and Petitioner:

            A.    By December 17, 2018, Respondent must file all state court
                  records that are relevant to the cognizable claims. See, e.g.,
                  Rule 5(c)–(d) of the Rules Governing Section 2254 Cases in the
                  United States District Courts. Those records must be contained
                  in a separate filing entitled: “Designation of State Court
                  Records in Support of Answer.”

            B.    No later than 30 days after the relevant state court records are
                  filed, Respondent must file an answer. The answer must be
                  accompanied by a separate brief, submitted at the time the
                  answer is filed. Both the answer and the brief must address all
                  matters germane to the case including, but not limited to, the
                  merits of Petitioner’s allegations that have survived initial
                  review, and whether any claim is barred by a failure to exhaust
                  state remedies, a procedural bar, non-retroactivity, a statute of
                  limitations, or because the petition is an unauthorized second or
                  successive petition. See, e.g., Rules 5(b) and 9 of the Rules
                  Governing Section 2254 Cases in the United States District
                  Courts.

            C.    Copies of the answer, the designation, and Respondent’s brief
                  must be served on Petitioner at the time they are filed with the
                  court except that Respondent is only required to provide
                  Petitioner with a copy of the specific pages of the designated
                  record that are cited in Respondent’s answer and brief. In the
                  event that the designation of state court records is deemed
                  insufficient by Petitioner or Petitioner needs additional records
                  from the designation, Petitioner may file a motion with the
                  court requesting additional documents. Such motion must set

                                        4
                  forth the documents requested and the reasons the documents
                  are relevant to the cognizable claims.

            D.    No later than 30 days after Respondent’s brief is filed,
                  Petitioner must file and serve a brief in response. Petitioner
                  must not submit any other documents unless directed to do so
                  by the court.

            E.    No later than 30 days after Petitioner’s brief is filed,
                  Respondent must file and serve a reply brief. In the event that
                  Respondent elects not to file a reply brief, he should inform the
                  court by filing a notice stating that he will not file a reply brief
                  and that the merits of the petition are therefore fully submitted
                  for decision.

            F.    The clerk of the court is directed to set a pro se case
                  management deadline in this case using the following text:
                  January 15, 2019: check for Respondent’s answer and separate
                  brief.

       5.    No discovery shall be undertaken without leave of the court. See Rule
6 of the Rules Governing Section 2254 Cases in the United States District Courts.

      Dated this 1st day of November, 2018.

                                             BY THE COURT:

                                             s/ Richard G. Kopf
                                             Senior United States District Judge




                                         5
